THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: April 12, 2019
                                               Beth E. Hanan
                                               United States Bankruptcy Judge


                     UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF WISCONSIN

In re:

         Daniel Scott Peterson                         Case No. 18-29081-beh
         dba DC Boatlift, Dock & Trailer LLC,

                            Debtor.                    Chapter 7


            ORDER ON U.S. TRUSTEE’S MOTION TO STRIKE AND
         DEBTOR’S MOTION TO CONDUCT AN EVIDENTIARY HEARING


         Daniel Scott Peterson, dba DC Boatlift, Dock & Trailer, LLC, is the debtor
in this Chapter 7 bankruptcy case. His primary creditors, Herbert J. Cuene,
Jr. and DC Docks and Boatlifts, Inc., have filed an adversary proceeding
against him, Adv. No. 18-2259, seeking a determination that a state court
judgment in their favor and against Mr. Peterson is nondischargeable.
         Several events have occurred since this case and the related adversary
proceeding were filed, and this order will dispose of them and provide some
clarity as to next steps.
         Mr. Peterson filed six documents in this case purporting to appoint
several individuals, namely counsel for the U.S. Trustee, the Chapter 7 trustee
in this case, and the Court, as “fiduciary debtors” or “fiduciary trustees” of the
debtor. See CM-ECF Doc. Nos. 16, 18-1 and 20 (“Notice of Appointment Beth




              Case 18-02259-beh       Doc 21   Filed 04/15/19   Page 1 of 8
E. Hanan as Fiduciary Debtor”); Doc. Nos. 17 and 19-1 (“Notice of Appointment
Larry H. Liebzeit as Fiduciary Debtor”); and Doc. No. 36 (“Notice of
Appointment Laura D. Steele as Fiduciary Trustee”). These documents claim to
appoint the above individuals as fiduciaries for “the exclusive and limited
purpose of accepting and receiving all liabilities, accepting and receiving all
service of process and other documents, instruments, bonds or other important
papers, to appear and discharge, settle and close all matters material to [the
debtor],” authorize the fiduciaries to “use the private exemption of Daniel Scott
Peterson . . . for the adjustment and set-off of this instant matter,” and direct
the fiduciaries to “timely issue the appropriate IRS 1099 forms.” The only legal
citation they contain is 46 App. U.S.C. § 1247 (currently cited as 46 U.S.C.A.
§ 50305), which is part of the Merchant Marine Act of 1936 and concerns
corporations operating United States vessels sailing between the United States
and foreign nations. As might be quickly surmised but will be explained below,
these purported appointments are legal nullities and are void.
       Counsel for the U.S. Trustee filed a motion to strike the notices of
appointment as frivolous,1 and in advance of filing her motion, gave the debtor
the appropriate notice required under Federal Rule of Bankruptcy Procedure
9011(c)(1)(A) so that he might consider withdrawing the documents and
avoiding any contested motion practice. He refused to withdraw the
documents, see CM-ECF Doc. No. 49-2, and so the motion to strike was filed
with the Court.
       As his response to the U.S. Trustee’s motion, Mr. Peterson filed his own
motion, CM-ECF Doc. No. 51, declining to voluntarily withdraw the challenged
filings and seeking an evidentiary hearing. Mr. Peterson’s motion will be
denied. The Court first will address his request for a hearing, and then turn to
his objection to the motion to strike.

1 The U.S. Trustee’s motion refers to only four documents, Doc. Nos. 18, 19, 20, and 36, but
the record includes two additional notices, Doc. Nos. 16 and 17. These latter notices appear to
be nearly identical copies of Doc. Nos. 18 and 20, and Doc. No. 19, respectively, but without
thumb prints and signed certifications of mailing. The Court will treat the U.S. Trustee’s
motion as being directed at all six notices, as the motion challenges the substance of all six.




              Case 18-02259-beh       Doc 21     Filed 04/15/19     Page 2 of 8
1.     Mr. Peterson’s request for an evidentiary hearing
       Mr. Peterson asks the Court to schedule an evidentiary hearing, in both
this case and the related adversary proceeding, Adv. No. 18-2259, Cuene et al.
v. Peterson. Mr. Peterson’s motion appears to address, in part, the merits of
the plaintiffs’ motion for summary judgment filed in the adversary proceeding.
See CM-ECF Doc. No. 51, at 2 (mentioning the complaint’s allegations of false
oaths and 11 U.S.C. § 727(a)(4)). At the same time, however, Mr. Peterson
insists on obtaining testimony from the U.S. Trustee and the Chapter 7 panel
trustee, in relation to only the motion to strike. Id. (“[I]t is imperative that
Layng and Liebzeit testify in order to preserve Due Process for petitioner who
has NOT been made privy to ANY violations of § 9011 by Layng, Liebzeit, or
Steele!”).
       If Mr. Peterson’s request is for an evidentiary hearing concerning the
motion for summary judgment filed in Adv. No. 18-2259, that request is
denied. The purpose of summary judgment is to “pierce the pleadings and to
assess the proof in order to see whether there is a genuine need for
trial.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587
(1986). Summary judgment is appropriate when there are no genuine issues of
material fact, leaving the moving party entitled to judgment as a matter of law.
Fed. R. Civ. P. 56(a) (incorporated by Fed. R. Bankr. P. 7056). As a result,
motions for summary judgment are decided on the pleadings and other
documents of record—e.g., “depositions, documents, electronically stored
information, affidavits or declarations, . . .” Fed. R. Civ. P. 56(c)(a)(A)—and only
if those documents show that there are genuine issues of material fact will
(summary judgment be denied and) an evidentiary hearing or trial be
necessary.
       Pursuant to the Court’s prior scheduling order in the adversary
proceeding, the debtor has until April 26 to file his responsive brief, and any
supporting affidavits, to the plaintiffs’ motion for summary judgment. Adv. No.
18-2259, CM-ECF Doc. No. 14. And consistent with its statements at the




             Case 18-02259-beh    Doc 21    Filed 04/15/19    Page 3 of 8
March 20, 2019 pretrial conference, after the debtor files his responsive brief
and the plaintiffs file their reply, the Court will hold a brief telephone
conference on May 9, 2019, to discuss with the parties whether the Court finds
oral argument beneficial, or whether it will decide the motion for summary
judgment on the briefing submitted. An evidentiary hearing in the adversary
proceeding would be premature at this point.
      If, on the other hand, Mr. Peterson’s request is for an evidentiary hearing
on the U.S. Trustee’s motion to strike, that request also is denied. As
explained in more detail below, no additional evidence is necessary for the
Court to determine as a matter of law whether the notices of appointment that
Mr. Peterson filed violate Bankruptcy Rule 9011(b), or otherwise should be
stricken from the record.
2.    The U.S. Trustee’s motion to strike
      The U.S. Trustee specifically challenges the six “notices of appointment”
that Mr. Peterson filed as lacking in legal effect, having been filed for an
improper purpose, being “nonsensical,” and, because of these deficits, deemed
frivolous. The U.S. Trustee’s motion cites cases imposing an array of
sanctions, including a bar to future filings, dismissal of a case with prejudice,
and striking of pleadings as frivolous, spurious and gibberish. Other courts
also have imposed monetary sanctions for serial, frivolous filings.
      The debtor’s primary argument in response seems to be that
characterizing the challenged submissions as “nonsensical and frivolous” is a
challenge without a legal or factual basis. But “frivolousness” is well-defined in
the law. E.g., Fries v. Helsper, 146 F.3d 452, 458 (7th Cir. 1998) (“[A] frivolous
argument or claim is one that is ‘baseless and made without a reasonable and
competent inquiry.’”); Mars Steel Corp. v. Continental Bank N.A., 880 F.2d 928,
934 (7th Cir. 1989) (“One standard for frivolousness is risibility—if you start
laughing when repeating the argument, then it’s frivolous.”); Troost v. Kitchin
(In re Kitchin), 327 B.R. 337, 366 (Bankr. N.D. Ill. 2005) (“To satisfy the
frivolous clause a claim need only be colorable and contain a plausible view of
the law.”). The only “facts” necessary to consider whether the challenged filings



            Case 18-02259-beh     Doc 21   Filed 04/15/19    Page 4 of 8
are frivolous, under the statutes and caselaw, is the text of the challenged
filings themselves. No additional factual development will make the those
purported “fiduciary debtor” or “fiduciary trustee” appointment documents less
frivolous.
      First, the debtor filed document numbers 16, 18, and 20, purporting to
make this Court the debtor’s “fiduciary.” Contrary to the debtor’s argument,
characterizing the challenged filings as “nonsensical” is very much akin to the
District Court’s recent characterization of purported “fiduciary” designations
filed in another case:
      On May 2, 2018, the plaintiff filed “Fiduciary Appointment and
      Motion For The Court To Effect Full Settlement & Closure Of Said
      Case and Account.” . . . The “motion[”] says that “[t]o settle this
      matter once and for all, by the Power of Appointment Act of 1951,
      Plaintiff hereby appoints yourself, the Honorable Pamela Pepper, to
      act as trustee and fiduciary, via IRS Form 56, to effect payment to
      defendant(s) should your honor rule against any prior points of law
      plaintiff has made.”
      This isn’t a motion. It doesn’t ask the court for any relief. The
      plaintiff’s assertion that he is “appointing” this court as a trustee
      or fiduciary under the Powers of Appointment Act of 1951 is
      absurd. This court is the independent, neutral arbiter of disputes
      between the parties. The court will deny this motion.
VonGermeten v. Planet Home Lending, LLC, No. 17-CV-167-PP, 2019 WL
1298564, at *13 (E.D. Wis. Mar. 21, 2019) (internal citations omitted). This
Court adopts Judge Pepper’s reasoning, in finding documents 16, 18, and 20
absurd and of no legal force.
      Likewise, the debtor filed document number 36, purporting to appoint
Laura D. Steele as his “fiduciary trustee.” The Court finds that document 36 is
absurd and of no legal force and effect. Attorney Steele’s only role in this case
is as counsel for Patrick S. Layng, United States Trustee. Mr. Layng’s role is a
federal statutory role and cannot be supplanted by artificial filings by this
debtor or others.




             Case 18-02259-beh   Doc 21   Filed 04/15/19   Page 5 of 8
      Last, the debtor concedes that while Attorney Steele may represent the
U.S. Trustee in her motion, he contends that she is not authorized to represent
Chapter 7 trustee Larry Liebzeit in moving to strike Doc. Nos. 17 and 19. The
debtor is wrong. In addition to the United States Trustee’s role as a “watchdog”
over the bankruptcy process, protecting the public interest and ensuring that
bankruptcy cases are conducted according to law, see In re Revco D.S., Inc.,
898 F.2d 498, 500 (6th Cir. 1990), and In re Larson, 553 B.R. 646, 652 (Bankr.
W.D. Mich. 2016), 28 U.S.C. §§ 586(a)(1) & (3) authorize the U.S. Trustee to
appoint and supervise persons to act as trustees in Chapter 7 cases. That
authority is broad enough to include the authority to ask the Court to strike a
purported designation of the Chapter 7 trustee into another, conflicting role, as
a debtor’s “fiduciary” in that case. The Court agrees with the U.S. Trustee’s
argument that documents 17 and 19, purporting to appoint Larry H. Liebzeit
as a “fiduciary debtor,” are absurd and of no legal force.
      In concluding that the “notices of appointment” Mr. Peterson filed are
frivolous and have no legal effect, this Court is not alone. Courts across the
country have routinely found documents such as Mr. Peterson’s notices to be
frivolous and have stricken them from the record. See, e.g., United States v.
MacAlpine, No. 1:18-CR-00092-MR-WCM, 2018 WL 6620889, at *5 (W.D.N.C.
Dec. 18, 2018) (striking document purporting to appoint the United States
Attorney as the defendant’s trustee/fiduciary as frivolous, describing the
document as “of no legal effect” and “nonsensical,” and warning the defendant
that filings of a similar nature would in the future be summarily stricken from
the record and disregarded by the court); United States v. Kleensang, No.
8:12CR56, 2012 WL 1869633, at *1-2 (D. Neb. Apr. 12, 2012), report and
recommendation adopted, No. 8:12CR56, 2012 WL 1869607 (D. Neb. May 22,
2012) (granting motion to strike documents including two titled “Notice of
Appointment of Fiduciary Debtor,” as frivolous and having no legal basis); see
also United States v. Buczek, No. 08-CR-54S, 2009 WL 2230821, at *1-3
(W.D.N.Y. July 24, 2009) (finding several documents filed by the defendant,




            Case 18-02259-beh    Doc 21   Filed 04/15/19     Page 6 of 8
including notices of trustee appointments, to be “totally incomprehensible,”
and denying the relief—if any—requested by them).
      The U.S. Trustee also argues that the challenged filings were all filed for
an improper purpose. Improper purpose can include abusive litigation
practices, papers filed to cause unnecessary delay, to increase litigation costs,
or to harass. Fed. R. Bankr. P. 9011(b)(1). There is no basis in bankruptcy law
or the U.S. Code for the debtor to conclude that the denominated entities owe
duties separate from those already laid out in federal law as described. And
the debtor’s tone suggests an intent to harass, see, e.g.. Doc. No. 51, at 6: “Any
LAURA STEELE motion filing would be contrary to fulfilling her fiduciary
capacity to conduct herself in a manner that is ONLY advantageous and
beneficial to DANIEL SCOTT PETERSON Estate.”
      The impropriety of purpose is spelled out in debtor’s own response. He
describes an intent that the purported designations of “fiduciaries” would
somehow bind the designees into a relationship with him contrary to their legal
roles under the Bankruptcy Code and other U.S. Code provisions. His
response shows those fictitious roles have been fashioned by his contorted view
of trust law and corporate law of a government which itself he deems
“bankrupt” and whose court determinations he regards as “specious”:
       . . . Adversarial Complaint states not ONE fact supported by
      evidence that DANIEL SCOTT PETERSON owns a single asset, and
      a COURT’S specious determination relied on in the Adversarial
      Complaint cannot alter or create an ownership position whenever it
      happens to feel like insinuating there is one on the public books
      without producing a document evidencing ownership.
                                        ...
            The sole purpose of 18-20, 36 appointments is to insure that
      the appointees are on NOTICE, know EXACTLY what is expected of
      them as Public Servants. In no uncertain terms, Daniel Scott
      Peterson is informing each of them that Secured Party creditor has
      captured the document establishing the TRUST arrangement that
      the bankrupt UNITED STATES, by deceitful means established
      without first providing full disclosure, and THEN obtaining explicit
      consent. Since obtaining that knowledge Daniel Scott Peterson
      became “Holder in Due Course” of said instrument has effectively



            Case 18-02259-beh    Doc 21   Filed 04/15/19   Page 7 of 8
       extinguished the “LAWFUL” and routine operation/application of
       TRUST LAW over DANIEL SCOTT PETERSON. Unless and until
       ANY appointee [BEH included] can bring evidence of SUPERIOR
       TITLE as a means to remove the power of appointment held by the
       “Public” BENEFICIARY, DANIEL SCOTT PETERSON, 63 Am. Jur.
       247, 1951 Power of Appointment Act, as Daniel Scott Peterson
       having TOTAL control of the ens legis entity, rejects the stand in
       position of,: “surety” and guarantor for a bankrupt UNITED
       STATES Corporation debts without obtaining his express written
       approval to be the surety.
Id. at 5, 6. The Merchant Marine Act cited in debtor’s notices will not keep this
fiction afloat.
       For all these reasons, the Court will grant the U.S. Trustee’s motion to
strike all six “notice of appointment” documents as frivolous, filed for an
improper purpose and lacking in any legal force. The debtor’s motion for an
evidentiary hearing on either the motion to strike or motion for summary
judgment in the adversary proceeding is denied.
       The Court further cautions the debtor against any future filings that are
improper, designed to harass or delay, or otherwise frivolous. If the Court
concludes that other filings may be so characterized, the debtor is on notice
that such filings will be summarily stricken from the record and disregarded by
the Court.
                                       ORDER
       For the foregoing reasons,
       IT IS HEREBY ORDERED that the U.S. Trustee’s motion to strike is
GRANTED and Doc. Nos. 16, 17, 18, 19, 20, and 36 are STRICKEN from the
record. These documents shall be restricted from public view.
       IT IS FURTHER ORDERED that Mr. Peterson’s request for an evidentiary
hearing is DENIED.
                                        #####




             Case 18-02259-beh      Doc 21   Filed 04/15/19   Page 8 of 8
